Citation Nr: 1042434	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which, among other things, denied a TDIU.

In April 2009, the Board granted service connection for a 
cervical spine condition, including C3-C4 disc protrusion, 
cervical spondylosis, and cervical radiculopathy, as well as 
secondary service connection for an associated mood disorder, 
including major depressive disorder, dysthymic disorder, and/or 
mood disorder not otherwise specified.  The RO effectuated the 
Board's decision by in June 2009 assigning a 30 percent rating 
for the cervical spine condition and a 10 percent rating for the 
associated mood disorder, for a combined 40 percent rating.  
38 C.F.R. § 4.25.

Also in April 2009, the Board remanded the TDIU claim since this 
claim could not be adjudicated until the RO had assigned 
disability ratings for the cervical spine condition and mood 
disorder.  The Board also requested that VA treatment records be 
obtained and associated with the claims file and that the Veteran 
be afforded a medical examination to determine whether his 
service-connected disabilities, alone, are of sufficient severity 
to preclude him from obtaining or maintaining substantially 
gainful employment to, in turn, warrant granting a TDIU.  
All requested development has been accomplished and this claim 
was readjudicated in a June 2010 supplemental statement of the 
case (SSOC), though still denied, so it is again before the 
Board.

The Board has advanced this claim on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The Veteran has two service-connected disabilities - the 
cervical spine condition that involves C3-C4 disc protrusion, 
cervical spondylosis, and cervical radiculopathy, rated 30-
percent disabling, and the associated mood disorder that includes 
major depressive disorder, dysthymic disorder, and/or mood 
disorder not otherwise specified, rated 10-percent disabling, for 
a combined 40 percent rating.

2.  He completed four years of college and retired in 1987 after 
working as a registered nurse for over 20 years; he has no 
additional training or education.

3.  There is competent and credible, so probative, medical 
evidence in the file indicating his service-connected 
disabilities as likely as not preclude all forms of substantially 
gainful employment (versus just marginal employment), 
when considering his level of education, prior work experience 
and training, and the type of special accommodation he would 
need.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met 
for a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 
4.16, 4.18, 4.19 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is unable to work because of his 
service-connected cervical spine condition and mood disorder and, 
therefore, entitled to a TDIU.

The Veteran may be awarded a TDIU upon showing that he is unable 
to secure or maintain a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to his level of education, 
special training, and previous work experience in making this 
determination, but not to his age or the impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16(a), 4.19.

To qualify for a TDIU, the evidence must show:  (1) a single 
disability rated as 100 percent disabling; or (2) that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities - 
provided there is one disability ratable at 60 percent or more, 
or, if more than one disability, at least one disability ratable 
at 40 percent or more and a combined disability rating of 70 
percent.  See, in particular, 38 C.F.R. § 4.16(a).

But even if the ratings for a Veteran's disabilities fail to meet 
these objective bases upon which a permanent and total disability 
rating for compensation purposes may be established, his 
disabilities may be considered under subjective criteria.  If he 
is unemployable by reason of his disabilities, occupational 
background, and other related factors, an extra-schedular total 
rating also may be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

Also, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran 
may be considered as unemployable upon termination of employment 
that was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.



As the Court held in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

Turning now to the facts of this particular case.  The Veteran 
has two 
service-connected disabilities - the cervical spine condition 
that involves C3-C4 disc protrusion, cervical spondylosis, and 
cervical radiculopathy, rated 30-percent disabling, and the 
associated mood disorder that includes major depressive disorder, 
dysthymic disorder, and/or mood disorder not otherwise specified, 
rated 10-percent disabling.  So he has a combined 40 percent 
rating.  See 38 C.F.R. § 4.25 (the combined ratings table).  
Therefore, he does not meet the threshold minimum rating 
requirements of § 4.16(a) for a TDIU, even when considering and 
recognizing these disabilities result from common etiology.



Nevertheless, he does meet the requirements for a TDIU on an 
extra-schedular basis under the alternative provisions of § 
4.16(b), as there is competent and credible, so probative, 
medical evidence in the file indicating his service-connected 
disabilities, when considered in light of his level of education 
and prior work experience and training, as likely as not render 
him incapable of obtaining or retaining any job that 
realistically could be considered substantially gainful 
employment versus just marginal employment on account of the 
amount of special accommodation he would need.

The record shows the Veteran retired in 1987 after working as a 
registered nurse for over 20 years at a VA hospital.  He was 
medically retired that year because of psychiatric problems.  In 
this regard, a VA treatment record dated August 10, 1987, notes 
he had been a patient of the VA mental health clinic since 
earlier that month, and that his treatment had included 
psychotherapy and medications.  The evaluating VA clinician 
recommended the Veteran "be evaluated with the purpose of 
fitness for duty."  He retired shortly thereafter.  His multi-
faceted mood disorder since has been service connected as 
secondary to his also service-connected cervical spine condition.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

And according to the more recent medical evidence in the file, it 
is just as likely as not the Veteran is unable to return to a 
substantially gainful job because of these service-connected 
disabilities, especially in combination, in light of his level of 
education and prior work experience and training.

Following and as a result of the Board's April 2009 remand of 
this TDIU claim, the Veteran was provided VA orthopedic and 
psychiatric examinations in September 2009 to address this 
determinative issue of employability.  And after reviewing the 
claims file for the pertinent history, both examiners provided 
opinions indicating these service-connected disabilities 
preclude substantially gainful employment versus what could only 
be considered as marginal employment.

The VA orthopedic examination report includes a medical opinion 
that "the current cervical condition limits the [Veteran's] 
ability to perform the duties as a nurse."  The examiner then 
provided the following rationale:  "[t]o work as a nurse 
[the Veteran] needed to lift, carry, at least assist in bed 
mobilization, makes [sic] patients transferences, administer 
medications and do repetitive arm movements for cardio-
respiratory resuscitation.  [He] has limited range of motion of 
[the] cervical spine and arms.  The strength is normal but with 
fair endurance to maintain the effort.  At present [he] is unable 
to perform the duties of the nursing career and may be at risk 
for himself and to the patients.  [He] is able to perform a job 
with reasonable accommodation and in a limited tour of duty."

That commenting VA examiner seemingly suggests that some types of 
employment are still possible, but only with certain constraints 
- namely, what he termed "reasonable accommodation" and a 
"limited tour of duty", so only under special circumstances and 
not involving a full work day (hence, apparently just part time).  
This, in turn, suggests the Veteran is only capable of marginal 
employment, not employment that could be considered substantially 
gainful.

In addition to this opinion, however, the VA psychiatric 
examination report also (and more definitively) indicates the 
Veteran's service-connected psychiatric disability precludes him 
from obtaining and maintaining substantially gainful employment 
in light of his level of education and occupational experience.  
This VA examiner diagnosed major depressive disorder, recurrent, 
moderate to severe.  She then explained that this disorder causes 
moderate social impairment, whereas it causes severe occupational 
impairment.  In further discussion, she concluded the Veteran is 
"unable to keep a specific schedule or complete a normal workday 
at a gainful job; [h]e is unable to continue working as [a] 
graduate nurse."  She also added that his cervical spine 
condition "causes restricted range of neck motion which prevents 
him from working as [a] graduate nurse, drive a car, help his 
wife with household chores or perform any work that requires 
frequent shoulder or head moving as these cause severe pain."

These opinions, especially in combination and when viewed in a 
light most favorable to him, support the Veteran's claim for a 
TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The VA orthopedic opinion supports the claim since it states the 
Veteran's 
service-connected cervical spine condition precludes him from 
returning to his prior profession of nursing, which is the only 
work experience he has had since approximately 1967.  And 
although the examiner added that "[t]he Veteran is able to 
perform a job with reasonable accommodation and in a limited tour 
of duty," she failed to identify the type of job he would be 
able to perform in this alternative circumstance with such 
reasonable accommodation, in light of his level of education and 
occupational experience.  Furthermore, the phrase 
"limited tour of duty" confines the amount of hours he 
reasonably could be expected to work and perform his duties and 
responsibilities at an acceptable level, further suggesting that, 
even if given special accommodation, he still could not work a 
full day (so seemingly only part time at best).  This is the type 
of marginal employment contemplated by 38 C.F.R. § 4.18 that does 
not equate to substantially gainful employment.  See also Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  In addition to this 
opinion, the VA psychiatrist - after diagnosing major depressive 
disorder, recurrent, moderate to severe - added that the Veteran 
is "unable to keep a specific schedule or complete a normal 
workday at a gainful job."  This opinion therefore indicates he 
would be unable to perform any substantially gainful job due to 
his service-connected mood disorder.

In sum, these opinions support the Veteran's claim for a TDIU on 
an 
extra-schedular basis, as the VA examiners based their opinions 
on a review of the pertinent history and supported their comments 
regarding employability with sound rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

The Court has held that the authority to assign an extra-
schedular rating has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation and 
Pension Service, and not the Board, in the first instance, and 
that the correct course of action for the Board, where it finds 
that an extra-schedular rating is warranted, is to raise the 
issue and remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) [and 4.16(b)].  See also VAOGCPREC 6-96 
(concluding the Board would have jurisdiction to consider the 
issue of entitlement to an extra-schedular rating if raised in 
connection with an increased rating claim, but that the Board 
should remand the issue if it is determined that further action 
by the RO is necessary); Bowling v. Principi, 15 Vet. App. 1, 10 
(2001) (declining to overrule the holding in Floyd v. Brown, 9 
Vet. App. 88 (1996), as to the initial assignment of extra-
schedular ratings under § 3.321(b)(1)).

Thus, since the Board is precluded from assigning a TDIU on an 
extra-schedular basis in the first instance, the case was 
referred to the Director of the Compensation and Pension Service 
to determine whether a TDIU is warranted on an extra-schedular 
basis.  In a June 2010 opinion, a designee of the Director of the 
Compensation and Pension Service ultimately concluded that a 
decision as to entitlement to a TDIU under § 4.16(b) was not 
possible at that time.  This designee indicated, instead, 
additional evidence concerning the degree of occupational 
impairment currently imposed by the Veteran's service-connected 
cervical myositis and reconsideration of the schedular evaluation 
assigned for his major depressive disorder (associated with the 
cervical myositis) was required.  And then, entitlement to a TDIU 
under § 4.16(a) should be considered if found to be warranted.



This opinion seems to suggests the Veteran's service-connected 
disabilities need to be reevaluated to reassess their severity, 
and that any increase in their respective ratings following this 
reevaluation could potentially affect his entitlement to a TDIU 
under § 4.16(a) versus § 4.16(b).  So, at least arguably, this 
designee of the Director of Compensation and Pension Service has 
not actually decided whether the circumstances presented warrant 
entitlement to a TDIU, rather, has deferred deciding this issue 
pending completion of the additional development of the claim 
mentioned (re-evaluation of the severity of the service-connected 
disabilities).  If this is indeed the case, then this effectively 
would in turn preclude the Board from granting a TDIU in this 
decision on the requested extra-schedular basis because the 
Board, in effect, would be making this initial determination of 
TDIU entitlement instead of the Director (or designee) of the 
Compensation and Pension Service.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  But for the reasons and bases discussed, the 
Board concludes there is already enough evidence in the file to 
establish the Veteran's entitlement to a TDIU on an extra-
schedular basis, under § 4.16(b), without waiting for completion 
of this additional development.

Moreover, in light of the favorable outcome of this appeal, there 
is no need to discuss whether VA has satisfied its duties to 
notify and assist the Veteran with this claim pursuant to the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).




ORDER

The claim for a TDIU is granted on an extra-schedular basis, 
subject to the laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


